Case 20-51002-BLS   Doc 48-4   Filed 06/17/21   Page 1 of 6




                       Exhibit D
                  Case 20-51002-BLS      Doc 48-4     Filed 06/17/21     Page 2 of 6

 EXECUTION VERSION




                                          Loot Crate, Inc.
                                      3401 Pasadena Avenue
                                      Los Angeles, CA 90031


                                                                                       June 1, 2016

 Breakwater Credit Opportunities Fund, L.P.
 1999 Avenue of the Stars, Suite 3430
 Los Angeles, CA 90067
 Attn: Saif Mansour

          Re:     Investor Rights.

 Dear Saif:

 Loot Crate, Inc., a Delaware corporation (the “Company”), and Breakwater Credit Opportunities
 Fund, L.P. (“Investor”) are entering into this letter agreement (this “Agreement”) in connection
 with the purchase by Investor and/or one or more of its Affiliates (as defined below) from the
 Company of shares of the Series A Preferred Stock, par value $0.001 per share, of the Company
 (“Series A Preferred Stock”) and the extension by Investor of a credit facility to the Company
 pursuant to the Loan and Security Agreement, dated as of the date hereof, between the Company
 and Investor (the “Loan Agreement”). In connection therewith, the parties hereby agree as
 follows:

         1.      Board Observer Right. The Company hereby grants to Investor the right to have a
 single representative of Investor attend all meetings of the Company’s Board of Directors (the
 “Board”) and the committees of the Board in a nonvoting observer capacity and, in this respect,
 shall give such representative copies of all notices, minutes, consents, and other materials that it
 provides to its directors at the same time and in the same manner as provided to such directors;
 provided, however, that such representative shall agree to hold in confidence and trust and to act
 in a fiduciary manner with respect to all information so provided; and provided further, that the
 Company reserves the right to withhold any information and to exclude such representative from
 any meeting or portion thereof if it determines in good faith, upon advice from counsel, that
 access to such information or attendance at such meeting c ould adversely affect the attorney-
 client privilege between the Company and its counsel or result in disclosure of trade secrets.
 Investor’s rights under this Section 1 shall not be exercisable at any time that Investor is
 exercising its board observation rights under Section 6.10 of the Loan Agreement.

         2.      Term. The right set forth in Section 1 is not transferable (other than to Affiliates
 of Investor) and shall terminate upon the earliest of (such date, the “Rights Termination Date”):
 (a) the date that Investor and its Affiliates collectively own less twenty-five percent (25%) of the
 Series A Preferred Stock that they purchased on or about the date of this Agreement, (b)




DB1/ 87757100.4
                  Case 20-51002-BLS      Doc 48-4      Filed 06/17/21     Page 3 of 6




 immediately before the consummation of a Qualified IPO, or (c) upon a Liquidation Event, as
 each such term is defined in the Company’s Amended and Restated Certificate of Incorporation.

         3.      Tag-Along Right. If any of the undersigned holders of capital stock of the
 Company or any of their respective Affiliates (each, a “Key Stockholder”) shall propose to
 transfer (excluding any transfers to Affiliates or for bona fide estate planning purposes and
 Special Exempt Transfers, as defined in the Right of First Refusal and Co-Sale Agreement, dated
 as of May 10, 2016, by and among the Company and the Company stockholders named therein
 (the “ROFR Agreement”)) any shares of capital stock of the Company held by such Key
 Stockholder (in each case, the “Offered Shares”) to a third party (the “Offeree”), then Investor
 shall have the right to require that the Key Stockholder cause the Offeree (for this purpose
 Offeree shall include the Company and the Major Investors, as defined in the ROFR Agreement,
 to the extent that they exercise their co-sale rights with respect to the Offered Shares pursuant to
 the ROFR Agreement) to purchase from Investor up to that number of shares equal to the
 product obtained by multiplying (i) the total number of Offered Shares proposed to be transferred
 by the Key Stockholder by (ii) a fraction, the numerator of which is the total number of shares of
 capital stock of the Company held by the Investor immediately before the proposed transfer
 (including the shares subject to the Warrant held by Investor and the shares issued pursuant to
 exercise thereof (collectively the “Warrant Shares”)) (the “Number of Investor Shares”), and
 the denominator of which is the sum of (x) the Number of Investor Shares, (y) the number of
 shares of capital stock held by the Key Stockholder and (z) the aggregate number of shares of
 capital stock held by all Major Investors exercising their co-sale rights with respect to the
 Offered Shares pursuant to the ROFR Agreement. Such Investor Shares to be purchased by the
 Offeree from Investor shall be purchased at the same price and on the same terms and conditions
 as offered to the Key Stockholder (such right hereinafter called the “Tag-Along Right”);
 provided that if the Investor or its Affiliates wishes to sell Series A Preferred Stock and the Key
 Stockholder proposes to sell common stock of the Company, the price shall be appropriately
 adjusted based on the conversion ratio of the Series A Preferred Stock into common stock. The
 Investor shall receive notice of a transfer subject to this Section 3 no later than fifteen (15) days
 prior to the consummation of such transaction. The Investor must deliver a written notice with
 respect to its exercise of its Tag-Along Right under this Section 3 within ten (10) days after
 delivery of the notice referenced in the immediately preceding sentence. Any transfer by
 Investor pursuant to this Section 3 shall be on the same terms and conditions (including, time of
 payment and form of consideration) as to be paid to the Key Stockholder, and the Investor and its
 Affiliates must agree to the same conditions to such transfer as the Key Stockholder agrees,
 including representations, warranties, covenants, indemnities and other agreements; provided,
 however, (i) neither Investor nor its Affiliates shall be subject to any non-competition or similar
 agreements or covenants that would bind the Investor; and (ii) the liability for indemnification, if
 any, of Investor or its Affiliates in such transfer and for the inaccuracy of any representations and
 warranties made by the Company or its stockholders in connection with such transfer, is several
 and not joint with any other stockholder, is pro rata in proportion to, and does not exceed, the
 amount of consideration paid to Investor in connection with such transfer.

         4.      Preemptive Rights. The Company acknowledges and agrees that the Investor
 shall constitute a Major Investor for purposes of Section 3 of the IRA, and in connection with the
 issuance of any Equity Securities (as defined in the IRA), the Company shall reserve sufficient
 Equity Securities to permit the Investor to purchase its pro rata share of the Equity Securities

DB1/ 87757100.4
                  Case 20-51002-BLS      Doc 48-4     Filed 06/17/21     Page 4 of 6




 based on the Outstanding Common Equivalents (as defined in the IRA, but excluding the
 Warrant Shares) held by the Investor. The rights set forth in this Section 4 shall terminate upon
 the applicable Rights Termination Date. Notwithstanding anything to the contrary herein, the
 Company acknowledges and agrees that the Investor and its Affiliates may purchase up to an
 aggregate of $1,500,000 of additional shares of Series A Preferred Stock within thirty (30) days
 of the date hereof, subject to such terms and conditions mutually agreed by the Company and the
 Investor.

        5.       Loan Documents. Nothing herein is intended to affect the respective rights and
 remedies that Investor shall have, as lender, which rights are governed by the Loan Agreement.
 Notwithstanding any provision herein to the contrary, nothing herein shall be construed to limit,
 waive, amend or alter the terms and provisions of the Loan Agreement or any rights or remedies
 available to the lenders thereunder and their Affiliates as creditors of the Company.

          6.      Miscellaneous.

                (a) This Agreement shall be governed by the General Corporation Law of the
 State of Delaware as to matters within the scope thereof, and as to matters of contract law, by
 internal laws of the State of California applicable to contracts and without regard to any conflict
 of law principles.

                (b) This Agreement may be executed in counterparts, each of which when so
 executed shall be deemed an original, but both of which when taken together shall constitute one
 and the same instrument.

                (c) For purposes of this Agreement, the term “Affiliate” means, with respect to
 any specified person or entity, any other person or entity who, directly or indirectly, controls, is
 controlled by, or is under common control with such person or entity, including without
 limitation any general partner, managing member, officer or director of such person or entity or
 any investment fund now or hereafter existing that is controlled by one or more general partners
 or managing members of, or shares the same management company with, such person or entity.

                                     [Signature Page Follows]




DB1/ 87757100.4
Case 20-51002-BLS   Doc 48-4   Filed 06/17/21   Page 5 of 6
Case 20-51002-BLS   Doc 48-4   Filed 06/17/21   Page 6 of 6
